Citation Nr: 0300404	
Decision Date: 01/08/03    Archive Date: 01/28/03	

DOCKET NO.  98-10 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).

(The issue of entitlement to service connection for carpal 
tunnel syndrome will be addressed in a subsequent Board 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to September 1970.  

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1997 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  By rating decision in June 1997, the RO granted 
service connection for PTSD and assigned a 30 percent 
rating, effective January 10, 1997.  The veteran initiated 
and completed an appeal as to this issue.  By rating 
decision in June 2002, the RO increased the PTSD rating to 
50 percent, effective from January 10, 1997.  However, 
this action did not constitute a full grant of the benefit 
sought, and the PTSD rating issue therefore remains in 
appellate status.  See generally AB v. Brown, 6 Vet.App. 
35, 39 (1993).

The Board is undertaking additional development of the 
issue of entitlement to service connection for carpal 
tunnel syndrome pursuant to the authority granted by 67 
Fed. Reg. 3099, 3104 (Jan. 23, 2002) (now codified at 
38 C.F.R. § 19.9(a)(2) (2002)).  When the development has 
been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. 
Reg. 3099, 3105 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 20.903 (2002)).  After giving the notice and reviewing 
the response of the veteran and his representative, the 
Board will prepare a separate decision addressing this 
issue.


FINDING OF FACT

Symptoms of the veteran's PTSD are not shown to cause 
occupational and social impairment greater than reduced 
reliability and productivity or to cause deficiencies in 
most areas.



CONCLUSION OF LAW

The criteria for entitlement to assignment of a disability 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This newly enacted legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions 
of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  The intended effect of the new 
regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim.  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has 
done so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that 
there is substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes many VA examination reports, 
outpatient treatment records, and the veteran's 
statements.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant 
to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with 
his claims.  Moreover, in a June 2002 supplemental 
statement of the case, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence 
VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
notified of the applicable laws and regulations, which 
sets forth the criteria for entitlement to service 
connection and an increased rating.  The discussions in 
the rating decisions, statement of the case and 
supplemental statement of the case have informed the 
veteran of the information and evidence necessary to 
warrant entitlement to the benefits sought.  The Board, 
therefore, finds that the notice requirements of the new 
law and regulation have been met.

The Board has considered the fact that the VA examiner who 
conducted a PTSD examination in January 1998 indicated 
that the veteran's medical records were not available for 
review prior to the examination.  However, this examiner 
provides a detailed evaluation of the veteran's disorder.  
Further, based on this examination and outpatient 
treatment reports obtained by either the RO or the 
veteran, the Board believes it can make a determination 
based on the current evidence of record.  There is no 
indication within the medical reports that an additional 
VA evaluation will provide a basis to grant the veteran's 
claims.  The Board must find that the PTSD examination of 
January 1998 was particularly comprehensive in determining 
the nature and extent of the veteran's disorder.  The 
Board finds no basis to remand this case to the RO in an 
attempt to obtain an additional VA evaluation as there is 
no indication that an additional evaluation would provide 
a basis to grant the veteran's claim.  Accordingly, the 
Board will proceed with the adjudication of the veteran's 
case.

II.  Factual Background

The veteran filed his initial claim for VA compensation in 
January 1997, more than 25 years after his discharge from 
active service.  Outpatient treatment reports were 
obtained by the RO or submitted by the veteran.  A 
November 1985 outpatient treatment report indicates the 
veteran's difficulties with intimate relationships, anger 
outbursts, sleep dysfunction, substance abuse, memory 
impairment/trouble concentrating, anxiety and depression.  
Treatment for these difficulties is indicated.  

The veteran has provides lay statements that report his 
difficulty dealing with people. 

On VA psychiatric evaluation in January 1998, the examiner 
indicated that there were no medical records available for 
review prior to the examination.  However, the examiner 
was able to get some limited information (such as the 
appointments) kept by the mental health clinic in the past 
year (which totaled about five).  The veteran reports that 
he jumps in and out of treatment.  A detailed evaluation 
was performed.  It was found the veteran's PTSD interferes 
with his ability to function at the highest level while at 
work.  Overall, however, he tends to be able to stay more 
focused and feels as if he does a fairly good job at work.  
The veteran complained of depression, aggression, and mood 
changes.  Markedly diminished interest and participation 
in a lot of activities was also reported.  The veteran 
felt estranged and detached from people generally.  

Psychiatric evaluation found the veteran's concentration 
was "OK."  His affect was appropriate to the situation.  
He denied any recent history of significant panic attacks.  
He did not have evidence of any impulse control problems 
during the examination.  However, angry outbursts at work 
in relation to his spouse and children were reported.  A 
sleep impairment was indicated to be "fairly chronic."  He 
has been somewhat improved since the use of psychotropic 
medications began.  The veteran was diagnosed with severe 
and chronic PTSD and a major depressive disorder.  

A Global Assessment of Functioning (GAF) of 50 was 
reported.  The diagnostic analysis indicates that the 
veteran continued to evidence a severe and chronic PTSD.  
It was also found that symptoms of his PTSD significantly 
and adversely impact his social functioning and also 
adversely affect his occupational functioning, with an 
inability to have meaningful relationships and develop 
friendships or be involved in recreational activities or 
hobbies.  It was reported that the GAF score of 50 relates 
to the fact that his symptoms of PTSD cause serious 
impairments in his social functioning and that he has no 
real meaningful relationships or social outlet.  It was 
also indicated the veteran was very avoidant of many 
situations and his symptoms frequently intruded upon his 
ability to function as well as he could while in his work 
environment.  The veteran had difficulties containing 
anger outbursts and negative feelings while at work.  It 
was also reported the veteran was able to maintain a full 
time work schedule without significant loss of work.  

Additional outpatient treatment records were obtained by 
the RO.  They indicate that the veteran had a heart attack 
in approximately July of 2000.  An outpatient treatment 
record dated August 2000 reveals a major depression, 
recurrent, without psychosis, PTSD, and a GAF of 67.  
Treatment records supplied by the veteran indicate 
medication used to treat the psychiatric condition.  

III.  Entitlement to an Increased Evaluation for PTSD

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130, effective November 
7, 1996.  The amended (new) rating criteria focus on the 
individual symptoms manifested throughout the record, 
rather than on a medical opinion characterizing overall 
social and industrial impairment as mild, definite, 
considerable, severe or total.  In this case, the veteran 
filed a claim seeking service connection for PTSD after 
November 7, 1996.  Accordingly, the Board will focus 
solely on the new criteria.  

A 100 percent rating is provided for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating is provided 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-type speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of shot and 
long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.

The Board finds that the medical evidence of record 
supports the current determination that the veteran is 
entitled to a 50 percent evaluation for PTSD.  The Board 
acknowledges that the January 1998 VA psychiatric 
evaluation assigned a GAF score of 50.  The Global 
Assessment of Functioning (GAF) scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 41-50 
score indicates "serious symptoms . . . OR any serious 
impairment in social, occupational, or school functioning 
. . . ."  A 51-60 score indicates "moderate symptoms . . . 
OR any moderate difficulty in social, occupational, or 
school functioning . . . ."  A 61-70 rating indicates 
"some mild symptoms . . . OR some difficulty in social, 
occupational or school functioning . . . but generally 
functioning pretty well, has some meaningful interpersonal 
relationships." 

However, the GAF score alone is not determinative.  The 
rating criteria set forth certain symptoms which are 
representative of the degree of impairment for various 
ratings.  In this regard, the clinical evidence 
demonstrates that the vast majority of the veteran's PTSD 
symptoms are expressly contemplated by the current 50 
percent rating.  Moreover, while the Board has carefully 
considered the veteran's statements regarding the 
difficulties he associates with his PTSD, even his 
statements support a conclusion that a 50 percent rating 
is warranted.  It is important to note that a 50 percent 
evaluation requires social impairment with reduced 
reliability and productivity.  The veteran's own 
statements do not support a conclusion that he is entitled 
to a 70 percent evaluation.  For example, the veteran does 
not report near continuous panic or depression, spatial 
disorientation, a neglect of personal appearance and 
hygiene, or other examples used to describe a 70 percent 
evaluation within the rating schedule.  He does not report 
such symptoms as suicidal ideation, illogical speech, near 
continuous panic or depression, or neglect of personal 
appearance.  While there is evidence of impaired impulse 
control, the vast majority of PTSD symptoms are listed 
among the criteria for the current 50 percent rating.  The 
clear preponderance of the evidence, including the VA 
examination report, the treatment records, and the 
veteran's own statements, is against a finding that the 
criteria for a rating in excess of the current 50 percent 
have been met. 

In deciding the veteran's claim, the Board has considered 
the Court's determination in Fenderson v. West, 12 Vet. 
App. 119 (1999) and whether he is entitled to an increased 
evaluation for separate periods based on the facts found 
during the appeal period.  In Fenderson, the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate 
periods based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126.  See also Francisco, 7 
Vet. App. at 58 (where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern).  

The Board does not find evidence that the veteran's 
disability evaluation should be increased for any separate 
period based on the facts found during the appeal period.  
The evidence of record from the day the veteran's filed 
his claims to the present supports the conclusion that he 
is not entitled to increased compensation during any time 
within the appeal period.

The Board has also considered whether the record raises 
the matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the PTSD causes marked interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

The Board recognizes that the veteran's PTSD is productive 
of occupational and social impairment.  However, the Board 
is bound by the regulatory criteria, and the criteria for 
a rating in excess of the current 50 percent have not been 
met.  Should the veteran's PTSD symptomatology increase in 
the future, the veteran may always file a claim for an 
increased rating. 


ORDER

Entitlement to a disability rating in excess of 50 percent 
for PTSD is not warranted.  To this extent, the appeal is 
denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

